 

oO oo ~ nN nN & Ww. bd

10
11
12

- 13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

McGREGOR W. SCOTT
United States Attorney
CAMERON L. DESMOND
Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

SEALED

FILED

JUL 1.1 2018

edt FH Sn

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION
OF THE UNITED STATES OF AMERICA
FOR SEARCH WARRANTS CONCERNING:

The property located at 12989 E. Diamond
Lane, Lodi, California; APN San Joaquin
County #065-030-02;

The property located at 3522 E. Barron Road,
Lodi, California; APN San Joaquin County
#005-100-31;

The property located at 25512 N Highway 99,
Acampo, California; APN San Joaquin County
#005-09-38;

The property located at 4009 E. Emerson Rd.,
Acampo, California; APN San Joaquin County
#005-15-007;

The property located at 608 Smitty Lane, West
Point, California; APN Calaveras County #008-
025-039);

The property located at 2820 Liberty Hill Road,
Mokelumne Hill, California; APN Calaveras
County #014- 030- 012;

A North Trail Trailer located on the property of

‘12989 E. Diamond Lane, Lodi, California; and

The person of Fidel GOMEZ Jr., DOB: **-**-
1976, California Driver’s License #*FFEQO30

 

 

ORDER TO UNSEAL SEARCH WARRANTS AND
SEARCH WARRANT AFFIDAVITS

~ CASE NO: 2:18-SW-0889 EFB

[PROPOSED] ORDER TO UNSEAL SEARCH
WARRANT AND SEARCH WARRANT
AFFIDAVIT

 
 

oO eo SN NWN OO FF WD YN

NO NO NH HNP NO YP NY YN NO KH KF FF FF FP FF FO SPO Sle
Co oON NN NW RP BH NO KF DOD OWN DO HH FF WD NY KF OS

 

 

Upon application of the United States of America and good cause having been shown,
IT IS HEREBY ORDERED that the files in the above-captioned matter be, and is, hereby

ordered unsealed.

owes At [rey (andeo,

The Honorable Carolyn K. Delaney
UNITED STATES MAGISTRATEJUDGE

ORDER TO UNSEAL SEARCH WARRANTS AND
SEARCH WARRANT AFFIDAVITS — 2

 
